Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to advisory action
2.    Applicants' arguments and amendments filed 5/9/2022 have been
fully considered and entered but they are not persuasive. Therefore, as there is no further amendment, the claims have been entered. The office action has been maintained.
Response to arguments
3.	Applicants 24 pages arguments have been considered. However, examiner is going to systematically address the arguments below:

4.	Applicants primarily argued from pages 1-17 that the secondary prior arts by Poutiatine, Sugano, Alappat and Shekarriz are non-analogous (Page 5 Section A). 
There are subsections #2 to #8 under Section A and each subsection argued each individual secondary prior art as Non-analogous prior art.

5.	A #1-#2: Poutiatine is non-analogous art:
It is to be noted that even if Poutiatine’s invention is IPC classification A01J15/02  IPC which is defined as manufacturing butter (A#1), however, primary prior art by NPL Siegfried et al. discloses butter making machine (at least in Abstract, claims 1,7 of NPL Siegfried et al.). 

It is also to be noted that Poutiatine discloses that flow restrictor 176 is placed in the outlet (conduit 177) of the first cylinder (Fig 10 a, 176, 177 are restrictors and Col 9 lines 5-10).
Even if Poutiatine is directed to the dual piston variable proportioning system for mixing two fluids together as argued in this subsection (page 7 first two lines1-2)  yet, the restrictor of Poutiatine is applicable to modify NPL Siegfried et al. because ‘flow restrictor of Poutiatine  which is directed to problems in mixing, diluting, and dispensing as argued by the applicants (page 8 para 2) can provide the similar function of controlling unwanted fluctuation in the basic water content  (Argument page 8 second paragraph) by controlling the flow as flow restrictor if the flow restrictor #176 of Poutiatine is placed to modify NPL Siegfried et al. and this is automatic , therefore, self-regulation is addressed by Alappat et al. and discussed below. 
It is to be noted that according to MPEP 2143.01, 
MPEP § 2143.02(I) – if there is a reason to modify or combine prior art to
achieve claimed invention, claims are obvious if there is a reasonable
expectation of success
b. MPEP § 2143.02 (II) – no requirement for absolute predictability.
Additionally, according to MPEP 2143.01, “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis)”. 

6.	A#3 Sugano is a non-analogous art:
Applicants argued in detail about the reasons for considering Sugano et al. as non-analogous art.
In response, it is to be noted that Sugano et al. is an additional secondary prior art. Sugano et al. is used (just) because Sugano et al. (However, additional), discloses that the restrictor can be configured as “variable aperture restrictor ‘and therefore, the opening area (i.e. cross- section) can vary depending on the desired differential pressure to be selected for the desired performance (at least in [0069]- [0071]).
Even if the disclosed variable aperture restrictor is disclosed in an apparatus which is a hydraulic drive apparatus having a hydraulic pump configured to discharge hydrauilic fluid (at least in claim 1 of Sugano et al.). Therefore, it is the disclosed apparatus which discloses the flow control of liquid and therefore, is analogous prior art. It is also to be noted that it is merely a design and based on the desired differential pressure to be selected for the desired performance (at least in [0069]- [0071]).
It is also to be noted that MPEP 2143.01 and MPEP 2143.02 is applicable here also as discussed above.

7.	A#4: Alappat et al.
The arguments have been considered. In response, it is to be noted that Alappat et al. is used to address restrictor can be autocontrollled (at least in [0052] of Alappat). Therefore, even if this auto-controlled restrictor is used for air-flow management, yet, it can be properly used and will function for the control of flow including liquid flow also to modify liquid flow of Siegfried et al. by introducing auto-controlled flow restrictor in order to control automatically. 
It is also to be noted that MPEP 2143.01 and MPEP 2143.02 is applicable here also as discussed above.

8.	A#5: Shekarriz et al:
Applicants arguments have been considered. However, they are not persuasive.
As mentioned in the last office action, NPL Siegfried et al. is silent about specifically “determining a pressure’.
Shekarriz et al. discloses that multiple pressure control means are positioned at outlet ((0063 and fig 2) in order to serve as pressure sensor.
One of ordinary skill in the art would have been motivated to modify NPL Siegfried et al. by including the teaching of Shekarriz et al.to place multiple pressure control means ([0063 and fig 2) can be used to determine pressure.
It is also to be noted that it is within the skill of one of ordinary skill in the art can combine the teachings above, to determine the pressure in the first extraction press exerted by butter grains or the butter and can make a relation between the types, amount of butter grains, butter etc. and inflow of the material with the “determined pressure’ in order to use it as reference variable to set and adjust the pressure in the electronically auto controlled machine based on the type , amount of butter grains, butter etc.
Therefore, even if Shekarriz’s Hydrothermal process for converting organic matter to hydrothermal conversion products is not from the same field of endeavor, however, the disclosed pressure sensor as disclosed by Shekarriz used for Hydrothermal process is applicable to modify the apparatus and method of NPL Siegfried et al.to serve as pressure sensor because there is a reasonable expectation of success by one of ordinary skill in the art when it can perform as pressure sensor. It is also to be noted that MPEP 2143.01 and MPEP 2143.02 is applicable here also as discussed above.

9.	A#6-#8 are merely the similar repeatation of the arguments as addressed above for A#1-A#5. 
Applicants argued in section B, pages 17- 22, “The Combination of Siegfried, Ohtsuka, Poutiatine, Alappat, Sugano, Shekarriz, and Otto Does Not Render Independent Claim 18 Obvious”
Under this heading, applicants argued that the combination of Siegfried, Ohtsuka, Poutiatine, Alappat, Sugano, Shekarriz, and Otto does not render independent claim 18 obvious because the combination does not disclose claimed invention.
In response, regarding the substance of the examiner’s obviousness rejection as argued on pages17,18 of the remarks, the requirements for obviousness are discussed in MPEP § 2142. As explained in the previous Office Action, and mentioned by the applicants (in Remarks, page 18 mid-section) the differences
 between claim 1 and   Siegfried et al. are, 
(i) a cross section of an outlet opening of a restrictor-----Taught by Poutiatine et al. with motivation (See last Office action, page 7) and Sugano discloses that ‘variable aperture restrictor’ which determines desired differential pressure ((See last Office action, page 7) addressed using Result Effective Variable and Restrictor can be auto controlled taught by Alappat et al. (See last office action, page 8) addressed using Result Effective Variable. 
(ii) determining a pressure-------Taught by Shekarriz et al. with motivation (See last office action, page 10)
(iii) pressure sensor-------Taught by Shekarriz et al. with motivation (See last office action, page 11)
(iv) determining filling level---Taught by Otto et al. (See last office action, page 11).
Therefore, as also explained in the previous Office Action, one of ordinary skill in the art would reasonably have expected that modifying Siegfried et al. with the above secondary prior arts into the Siegfried et al. would have been obvious to one of ordinary skill and would have resulted in overcoming the deficiency of Siegfried et al. (as argued by the applicants  (e.g. at least on pages 19-20) to provide a more efficient system as claimed in claim 18. Therefore, the rejection of claim 18 is obvious. 

10.	(a) Applicants argued in section C, pages 22-23, “The Combination of Siegfried, Ohtsuka, Poutiatine, Alappat, Sugano, Shekarriz, and Otto Does Not Render Independent Claim 36 Obvious”. 
(b) Applicants argued in section D, page 23 that “The Combination of Siegfried, Ohtsuka, Poutiatine, Alappat, Sugano, Shekarriz, and Otto Does Not Render Dependent Claims 21-24, 26-35, and 37 Obvious”
In response to (a) and (b), as discussed above, the prior arts of record are analogous and the combinations of the prior arts are proper and therefore, it renders the rejection obvious. 
Conclusion
11. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                 

/DONALD R SPAMER/Primary Examiner, Art Unit 1799